Citation Nr: 0842651	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
December 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision.


FINDINGS OF FACT

1.  The veteran had a right knee condition that pre-existed 
his time in service.

2.  The evidence fails to show that the veteran's right knee 
condition permanently increased in severity while in service 
for five months.

3.  The evidence fails to show that the veteran's psychiatric 
condition either was caused by or began during his time in 
military service.


CONCLUSIONS OF LAW

Criteria for service connection for a right knee condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Criteria for service connection for a psychiatric condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Right Knee

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.  

The veteran contends that he tore his knee up and was then 
discharged from service (although he does not explain what he 
means by "tore up").  The veteran indicated that to this 
day he is unable to stand on his leg for long periods of 
time.  The veteran stated in December 2004 that his knee had 
steadily declined since leaving the military.  The veteran 
stated that he had no problems with his knee prior to 
entering service, and he denied having sought treatment for 
his knee since leaving service, because he recalled a 
military doctor telling him that his knee would always be 
messed up.  

Service treatment records reflect that upon enlistment, the 
veteran was noted to have Osgood Schlatter disease in his 
lower extremities, and the veteran's enlistment physical 
noted that his lower extremities were abnormal.  The veteran 
was found to be moderately bowlegged, and he was assigned a 
"L2" on his PUHLES profile, which is assigned when there is 
slightly limited mobility of joints, muscular weakness, or 
other musculoskeletal defects that do not prevent moderate 
marching, climbing, timed walking, or prolonged defect.

There is no evidence of any knee trauma occurring during the 
veteran's 5 months in service, and he was given an honorable 
discharge from service after a medical board reportedly found 
that the veteran's knee would not allow him to continue in 
the military.  Unfortunately, the records from the medical 
board are missing and efforts to locate them have been 
unsuccessful.  

Nevertheless, it was noted on the veteran's DD-214 that he 
was being discharged from service as a result of a physical 
disability that existed prior to enlistment and was not 
aggravated by service; and no medical evidence to the 
contrary has been presented.  The veteran has reported that 
his right knee gives him problems, but he has admittedly not 
sought treatment for his right knee since being discharged 
from service.  Furthermore, the evidence of record shows that 
the veteran had a knee condition upon entry into service, and 
he was discharged a short time later without any evidence of 
any in-service injury.  

While the veteran believes that he has a knee condition that 
was caused by his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to either 
diagnose a knee disability or to show that a pre-existing 
knee disability was aggravated by service.
 
Given that no medical evidence has been submitted to either 
show that the veteran has a right knee disability that was 
caused by his time in service or that his preexisting lower 
extremity condition was aggravated by service, the criteria 
for service connection have not been met, and the veteran's 
claim is therefore denied. 

Psychiatric Condition

The veteran indicated in December 2004 that he had received 
lots of treatment for his mental illness since leaving the 
military.  He contends that his mental illness began as soon 
as he realized that he was not going to be a Marine; as he 
was reportedly from a family of soldiers and he felt shamed 
by his discharge.  The veteran indicated that he started 
taking pills to cope with his condition, and began receiving 
formal treatment in 1984.

The veteran indicated that he was receiving Social Security 
Administration (SSA) disability from June through October 
1992, but SSA had no records for the veteran.

Service treatment records show that the veteran was found to 
be psychiatrically normal at time of enlistment, and he was 
discharged from service on account of his pre-existing knee 
condition after 5 months.  

While the veteran believes that being discharged from service 
caused him to develop a psychiatric condition, there is no 
medical evidence to support this contention and the veteran 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

Following service, the first psychiatric treatment records 
appear in 1991, nearly a decade after he was discharged from 
service.  The veteran was treated for a number of possible 
psychiatric conditions including, depression, schizoaffective 
disorder, dissociative disorder, antisocial personality 
disorder, and schizophrenia among others.  While a record in 
1995 stated that the veteran had a long history of 
psychological disturbances, there was no suggestion that 
these disturbances were caused by the veteran's time in 
service.

The veteran asserted that his psychiatric condition began 
after service, meaning that a medical opinion of record is 
necessary to link the veteran's condition to his time in 
service.  However, no such opinion has been submitted, nor 
has there been any suggestion of such a link by any medical 
professional.  As such, the criteria for service connection 
have not been met and the veteran's claim is therefore 
denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2005, which informed the veteran of all the 
elements required by the Pelegrini II Court as stated above.  

Private treatment records have been obtained, and the veteran 
denied receiving any treatment for his knee following 
service.  Several service treatment records were obtained, 
and efforts to obtain records from the medical board were 
unfortunately unsuccessful, but further attempts are 
considered futile at this point (per a memorandum making a 
formal finding of unavailability in May 2005).  Additionally, 
efforts were made to obtain SSA records, but no records were 
available for the veteran.  While no examination was 
provided, there has been no medical suggestion that the 
veteran's psychiatric condition may have been caused by his 
time in service, or that his pre-existing knee condition may 
have been aggravated by service.  As such, the duty to 
provide a VA examination has not been triggered.

The veteran requested a hearing before the Board.  In 
response, VA scheduled the veteran for a hearing and sent him 
a letter more than a month in advance of his hearing 
informing him of the time and place of his hearing.  This 
letter also stated that if he failed to appear his case would 
be processed as if his hearing request had been withdrawn and 
no further request for a hearing would be granted in the same 
appeal unless the failure to appear was with good cause and 
the cause of the failure to appear arose under circumstances 
that did not allow for the submission of a timely notice to 
reschedule.  The veteran did not respond to the letter and he 
failed to appear at his hearing.  The veteran's 
representative argued that the veteran should be scheduled 
for another hearing because the veteran was incarcerated at 
the time of his last hearing, but neither the representative 
nor the veteran provided any explanation why the veteran had 
not tried to reschedule his last hearing.  As such, it is 
concluded that good cause has not been presented sufficient 
to warrant the scheduling of an additional hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a right knee condition is denied.

Service connection for a psychiatric condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


